

117 HR 2065 IH: To amend section 1105(a) of title 31, United States Code, to require that annual budget submissions of the President to Congress provide an estimate of the cost per taxpayer of the deficit and of the public debt.
U.S. House of Representatives
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2065IN THE HOUSE OF REPRESENTATIVESMarch 18, 2021Mr. Stewart (for himself and Mr. Crenshaw) introduced the following bill; which was referred to the Committee on the BudgetA BILLTo amend section 1105(a) of title 31, United States Code, to require that annual budget submissions of the President to Congress provide an estimate of the cost per taxpayer of the deficit and of the public debt.1.Requirement in budget submission with respect to the cost per taxpayer of the deficitSection 1105(a) of title 31, United States Code, is amended by adding at the end the following:(40)(A)in the case of a fiscal year in which the budget is projected to result in a deficit, an estimate of the pro rata cost of such deficit for taxpayers who will file individual income tax returns for taxable years ending during such fiscal year; and(B)in the case of any fiscal year, an estimate of the pro rata cost of the public debt for taxpayers who will file individual income tax returns for taxable years ending during such fiscal year..